Case held, decision reserved and matter remitted to Supreme Court, Erie County, for further proceedings, in accordance with the following memorandum: The People claim on appeal that the hearing court erred in summarily granting defendant’s motion to dismiss the indictment for denial of his right to a speedy trial. The record is devoid of any findings or conclusions which formed the basis for the granting of defendant’s motion. We remit for a hearing (CPL 210.45 [6]; see, People v Berkowitz, 50 NY2d 333, 349) and for findings of fact with respect to defendant’s claims under CPL 30.30 (statutory ready for trial rule) and 30.20 (constitutional right to a speedy trial). A fact issue exists as to whether the People exercised due diligence in attempting to locate defendant, thereby entitling them to exclude that period, under CPL 30.30 (4) (c) (People v Mitchell, 84 AD2d 822). As to defendant’s CPL 30.20 claim, the court’s findings should include consideration of the factors set forth in People v Taranovich (37 NY2d 442, 445). (Appeal from order of Supreme Court, Erie County, Francis, J.—dismiss indictment.) Present—Dillon, P. J., Callahan, Denman, Boomer and Pine, JJ.